         Case 1:19-cv-01208-CG Document 27 Filed 09/03/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


MICHAEL RAY CHAVEZ,
                           Plaintiff,

v.                                                                   CV No. 19-1208 CG


ANDREW SAUL, Commissioner of the
Social Security Administration,

                           Defendant.

                                   FINAL JUDGMENT

      THE COURT, having issued the Memorandum Opinion and Order, (Doc. 26),

enters this Judgment in compliance with Rule 58 of the Federal Rules of Civil

Procedure. Plaintiff’s Motion to Reverse and Remand with Supporting Memorandum

(the “Motion”), (Doc. 21), is GRANTED and this case is REMANDED to the

Commissioner for further proceedings consistent with this opinion.

      IT IS SO ORDERED.



                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
